The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 20222 has been entered.

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.
On page 8 of the remarks, the applicant argues that JP’094 fails to show an inflection point.  The examiner agrees.  
Then on page 8 of the remarks, the applicant argues that Tarakci provides an inflection point (e.g., a transition region 307) “in an acoustically effective portion, in contrast to Claim 4 where the central region is located in an acoustically effective portion and the end regions are located in an acoustically ineffective portion”.  The applicant then concludes that the claims are patentable over Tarakci.  The examiner respectfully disagrees.
MPEP 2145(III) states that "the test [for obviousness] is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In the instance situation, one of ordinary skill in the art at the time of the invention would ascertain that “Lens 302 may function substantially the same as and may be substituted for lens 202” (see paragraph 49 of Tarakci).  When observing the differences between these two lenses, one of ordinary skill in the art will clearly see that the distinction is the cusp 207 versus the transition region 307; where the cusp is a sharp change in curvature at a strict point and the transition region is a changing point (or inflection point) where the curvature flips twice (see below reproductions):

    PNG
    media_image1.png
    429
    1085
    media_image1.png
    Greyscale


Therefore, the combination of JP’094 in view of Tarakci would result in the combined teachings of these references, rather than either of these references in isolation.  In other words, the teachings of JP’094 and the location of the cusp in the lens of JP’094 would not change based on the teachings of Tarakci, but instead the switching of a cusp to a transition region would be changed in JP’094, since “Lens 302 may function substantially the same as and may be substituted for lens 202” (see paragraph 49 of Tarakci).  This teaches that a transition region does not function any differently from a cusp and to make a change in another lens from a cusp to a transition region, as is taught by Tarakci, would be a matter of obviousness.
The applicant simply states that claims 12 and 15 are patentable over the prior art, with no reasons provided.  The examiner respectfully disagrees with these conclusory statements and notes that explicitly rejections have previously been made against both of these claims, which are accurate and maintained.
Any other argument by the applicant relies on the same arguments as presented against claim 1, which are not found persuasive.  For at least the reasons presented above, the arguments are not persuasive as a whole and the following rejections remain applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-118094 (as provided in the IDS dated June 20, 2019) – herein JP’094 – in view of Tarakci et al. (US Patent Pub. No. 2003/0076599).
Regarding claim 1, 13 and 14, JP’094 discloses a probe for an ultrasonic diagnostic apparatus (see “Detailed description of the invention” on page 2).  As illustrated below in the first two reproductions of Figure 4, the apparatus comprises a piezoelectric vibrator (see numeral 101) and an acoustic lens (see numeral 104).  The below reproduction identifies a “central region” residing in an “acoustically effective portion” and two “end regions” that are on both sides of a “central region” and reside within “acoustically ineffective portions”.  Also, further below in a third reproduction of Figure 4, it can be seen that the end regions have smaller radii of curvature as compared to a radius of curvature of the central region.


    PNG
    media_image2.png
    428
    1214
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    581
    767
    media_image3.png
    Greyscale


However, the figure alone is not clearly illustrating “an inflection point being at a connection between surfaces of the central region and each of the end regions”.
Tarakci teaches a system and method for acoustic imaging at two focal lengths with a single lens (see Title).  Illustrates in Figure 2 of Tarakci is a prior art acoustic lens having “an inner lens portion 204 and outer lens portion 206 joined at a ring that forms cusp 207” (see paragraph 20).  However, “FIG. 3 shows a system 300 having a lens 302 with a compound surface, which includes an inner lens portion 304 and outer lens portion 306 joined at a line that forms transition region 307” (see paragraph 48).  “Lens 302 of system 300 differs from lens 202 of focusing system 200 primarily in that cusp 207 is replaced with transition region 307… Lens 302 may function substantially the same as and may be substituted for lens 202” (see paragraph 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a transition region between an inner and outer lens portion within an acoustic lens, as taught by Tarakci, and to incorporate this design into the lens taught by JP’094 as a mere matter of design choice, Tarakci explicitly states that “Lens 302 may function substantially the same as and may be substituted for lens 202” (see paragraph 49).

	Regarding claim 2, the central region is “stepped up” from the height of the end regions, as illustrated immediately below:

    PNG
    media_image4.png
    519
    744
    media_image4.png
    Greyscale


Regarding claims 3-4, the surface of the central region and each end regions is all one continuous surface (see figure below).  In other words, there are no breaks or openings in the surface, such that air or a fluid may penetrate the surface of the lens.  Additionally, by combination with Tarakci there would be an inflection point, thereby creating a smooth transition region between the central and end regions, which are located at the surface of each end region on an opposite side with respect to a side, which is continuous to the surface of the central region, in a longitudinal cross-section of the probe, as claimed in claim 4.


    PNG
    media_image3.png
    581
    767
    media_image3.png
    Greyscale

Regarding claim 6, the reproduction below of Figure 4 illustrates the acoustically effective portion and the acoustically ineffective portion of the lens, based on the location of the piezoelectric vibrator element 101 positioned below the lens.  Additionally, it can be seen below that the acoustically effective portion of the lens comprises a convex portion, and that each of the acoustically ineffective portions has a portion formed to be lower toward the piezoelectric vibrator than an extended line of a lens front-end surface:

    PNG
    media_image5.png
    570
    847
    media_image5.png
    Greyscale

Regarding claim 7, it is noted that the incorporation of the transition region as taught by Tarakci (see discussion immediately above) would therefore create a concave portion of some curvature (i.e., arbitrary) at the line separating the end regions and the central regions as described above in the rejection of claim 1.  As seen in that Figure, the vertical line that separates the central region from the end regions is fully contained within the acoustically ineffective portion as defined by the illustration in the rejection of claim 6.

Regarding claim 8, as illustrated below, the central portion in Figure 4 comprises a flat portion in the exact center of the acoustically effective portion, and each acoustically ineffective portion comprises a small section that has a parallel flat portion:

    PNG
    media_image6.png
    540
    694
    media_image6.png
    Greyscale


Regarding claim 10, the reproduction of Figure 4 immediately below illustrates that the portion formed lower than an extended line of the lens front-end surface is in a at least a lens direction (which is illustrated in Figure 4 of the instant application):

    PNG
    media_image7.png
    625
    698
    media_image7.png
    Greyscale

Regarding claim 11, the machine translation of JP’094 provided within the IDS states that the lens is made of silicone rubber (see page 3, near the middle of the page; “If the center of the short axis of the ultrasonic transducer 101 and the center of the convex center of the acoustic lens 103 do not deviate from each other, the focal point position of the ultrasonic wave is shifted, but in general, a silicone rubber is used for the acoustic lens 103”; also on page 4 under Example, “Hereinafter, one Example of the present invention is described in detail based on Drawings. As shown in FIG. 1 and FIG. 2, an ultrasonic transducer 1 is provided with a matching plate 2. The box-shaped acoustic lens 3 is made of silicone rubber or the like”).

Regarding claim 15, the following reproduction of Figure 4, which was presented above with regard to claim 1, reads on the recitations of claim 15:

    PNG
    media_image8.png
    358
    601
    media_image8.png
    Greyscale




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Nishigaki (US Patent Pub. No. 2014/0005552).
JP’094 is described above with respect claim 6.  However, this reference fails to explicitly state that each acoustically ineffective portion has a portion formed to be lower than an extended line of the lens front-end surface by 0.2 mm or more.
However, it is noted that at least the lowest portion of each end is substantially below the front-end surface, which is obviously more than 0.2 mm lower:

    PNG
    media_image9.png
    531
    861
    media_image9.png
    Greyscale

However, Nishigaki teaches an ultrasound probe (see Title) in which Figure 4 illustrates an acoustic lens 6 having a central portion 6b that extends upwards beyond two lower, side portions 6a.  “[T]he first acoustic lens portion 6a has a first curvature of 16.36 mm and the second acoustic lens portion 6b has a second curvature of 8.4 mm” (see paragraph 95).  As such, this teaches that the lower portion would be more than 0.2 mm lower than the further extent of the surface of the central portion 6b.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize varied degrees of radius of curvatures for an acoustic lens, as different radii of curvature are taught by a shallower difference in JP’094 as compared to that of Nishigaki, for which the different radii will produce different focal areas.  It would be obvious to create a lens with any particular radii for the different portions, dependent upon the use of the acoustic lens or ultrasound probe and the desired degree of focusing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP’094 in view of Nakai et al. (US Patent Pub. No. 2018/0104384).
JP’094 is described above with respect claim 1.  However, JP’094 does not teach the use of a hydrophobic material (i.e., a material that has a contact angle with respect to water of 60o or more).
Nakai teaches compositions for acoustic wave probes (see Title) and states in paragraph 27 that there is “An acoustic wave probe comprising: at least one selected from the group consisting of an acoustic lens and an acoustic matching layer which contain the silicone resin for an acoustic wave probe”.  Further, Nakai teaches treating “the zinc oxide is subjected to surface treatment using a silane compound” (see paragraph 20).  “By treating the surfaces of zinc oxide particles using a silane compound, interaction with the silicone resin becomes stronger and affinity to the silicone resin becomes higher” (see paragraph 126).
It would have been obvious to one of ordinary skill in the at the time of the invention to incorporate a hydrophobic materials, such as the silane compound taught by Nakai, in the system and methods of JP’094 in order to make the silicone rubber used in JP’094 (see the rejection of claim 11) stronger (see end of paragraph 126 of Nakai; “the hardness and the mechanical strength of the silicone resin are improved”).

Conclusion
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach a lens as structurally defined by claims 1, 15 and 16, such that there is a central region with a first convex surface, and two end regions with second and third convex surfaces with all the specifics of claim 15, but then also includes the flat portion as recited in claim 16 in the location and structural integration as required by the limitations of claim 16.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799